Citation Nr: 0912423	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service skin disorder, diagnosed as a scar of the right 
deltoid.

2.  Entitlement to service connection for a skin disorder 
other than a scar of the right deltoid, to include pityriasis 
rosea or residuals thereof.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to March 
2004.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was the subject of a Board remand dated in July 
2007. 

A Statement of the Case (SOC) was issued in this case in 
September 2005.  A VA Form 9 was signed and dated by the 
Veteran three days later in September 2005, but is date-
stamped October 2006.  The date stamp appears to be 
erroneous.  The Form 9 is located in the claims file between 
the September 2005 SOC and documents dated and date-stamped 
in April 2006.  Documents date-stamped in July 2006 also 
contain the identical October 2006 date-stamp that is on the 
Form 9.  Absent a reliable date stamp, and in light of the 
above, the Board finds that the VA Form 9 was most likely 
received within 60 days of the SOC and was therefore timely.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002).

Entitlement to service connection for a scar of the right 
deltoid has been granted herein, in light of reliable 
evidence that this was incurred in service; the Veteran's 
appeal for service connection for skin disability is granted 
to this extent only.

The issue of entitlement to service connection for a skin 
disorder other than a scar of the right deltoid, to include 
pityriasis rosea or residuals thereof, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

Competent medical evidence demonstrates that the Veteran has 
a scar of the right deltoid as a result of a skin biopsy 
conducted during active service.


CONCLUSION OF LAW

A scar of the right deltoid was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant entitlement to service connection for a scar 
of the right deltoid.  Therefore, no further notice or 
development is needed with respect to this aspect of the 
Veteran's appeal.



Factual Analysis

The Veteran seeks entitlement to service connection for an 
in-service skin disability.  In December 2003 she was noted 
to have a rash of the legs, trunk, arms, neck and face.  A 
January 2004 service treatment record reflects that this 
condition was diagnosed by biopsy and clinical examination as 
pityriasis rosea.  The Veteran was discharged from service in 
March 2004.  At an August 2004 VA examination the Veteran's 
in-service history of pityriasis rosea was noted.  
Examination of her skin was normal, except for a scar on the 
right deltoid, which the examiner noted to be the biopsy 
site.  It was 1x1.5 cm in diameter.  It occasionally itched, 
but was not painful.  It was raised approximately 2mm.  It 
was hyperpigmented and slightly erythematous in color.  It 
did not affect any joints or any mobility or any functioning 
of the muscles or joints.  The examiner concluded that the 
small scar on the right deltoid was causing some minor 
itching, and was the skin biopsy site of the diagnosis of 
pityriasis rosea, which was more likely than not related to 
active duty.

Because this biopsy scar is a post-service residual of an in-
service skin disorder, and was incurred in active service, 
entitlement to service connection for the Veteran's biopsy 
scar of the right deltoid is warranted.


ORDER

Entitlement to service connection for a biopsy scar of the 
right deltoid is granted.  The Veteran's appeal is granted to 
this extent only.


REMAND

The Veteran was treated for pityriasis rosea in December 2003 
while on active duty.  The rating decision on appeal, dated 
in October 2004, denied service connection for a skin 
disability, to include pityriasis rosea, on the basis that 
the condition had been shown to have resolved in January 
2004, and that there was no evidence of the disease at the 
time of an August 2004 VA skin examination, nor in any of the 
post-service clinical evidence of record.  Private clinical 
records received subsequent to the August 2004 VA skin 
examination reflect treatment for skin complaints, to include 
fungal rash, eczema and sunburn.  The Veteran has reported 
that she has had continued outbreaks of skin disorders since 
her discharge from active duty but was unable to document 
them in the medical records for financial reasons (she did 
not have the time to be absent from work and/or go to the 
emergency room).  Significantly, in an undated statement, the 
Veteran indicated that she had consulted a physician, Dr. 
Tennison (private treatment records reflect that he is a 
private practice and emergency room physician whom she has 
seen on several occasions over the years), in April 2006 for 
a skin disorder which was present on her legs, stomach, neck 
and face.  She provided the contact information for Dr. 
Tennison, including his full address, which the Board has 
verified on the Internet.  

In a July 2007 Board remand, the Board requested that VA 
obtain the April 2006 clinical records, as well as any other 
pertinent outstanding treatment records not already of 
record.  Such reportedly would provide competent evidence of 
the current existence of a skin disorder similar to that the 
Veteran experienced during active service, and the claim had 
been denied by the RO based largely on the lack of current 
skin disability.  See 38 U.S.C.A. 5103A(a)-(c).  

Additionally, the Board requested a VA examination for a 
clinical opinion as to whether any current skin disorder is 
etiologically related to service, to include the condition 
diagnosed as pityriasis rosea in service.  See 38 U.S.C.A. 
§ 5103A(d).

Later in July 2007, the Appeals Management Center (AMC) 
requested a medical release from the Veteran for the 
treatment records for her skin condition.  In her response, 
received in August 2007, she provided a release for her 
medical information from Dr. Tennison, but did not provide 
the address of Dr. Tennison on the medical release, although 
she had conspicuously provided the full address of this 
physician in correspondence received in April 2006.  


Clearly marked on her August 2007 VA Form 21-4138, Statement 
in Support of Claim, was a new mailing address for the 
Veteran.  This new mailing address was also indicated on a 
return address label on the envelope received with her letter 
to VA.  The letter was addressed by the Veteran to the AMC.

The AMC issued a response to the Veteran's letter, but to her 
old address, and in May 2008, over ten months having received 
the Veteran's statement in support of claim, release for 
medical information in the possession of Dr. Tennison, and 
change in address.  In that letter, the AMC wrote in 
inconspicuous print that the Veteran's release had not 
included the address of her private physician, and requested 
that the Veteran provide the address of this physician.     

In October 2008, the AMC sent a second letter to the Veteran 
at her old address, and indicated that the AMC had requested 
that the VA facility nearest her had been requested to 
schedule her for a VA examination.  However, documentation 
associated with the claims file indicates that the 
examination was cancelled because the Danville, Illinois, VA 
medical facility did not have a dermatologist on staff.  

A letter dated December 22, 2008, from the VA Medical Center 
in Indianapolis, Indiana, was the first VA correspondence in 
the claims file to the Veteran's correct address since the 
AMC was notified of the change of address in August 2007.   
This correspondence informed the Veteran that she had a 
medical examination scheduled for her on January 3, 2009, at 
the VA Medical Center in Indianapolis, Indiana, although the 
specific reason for the examination was not indicated.  
Documentation in the claims file indicates that the Veteran 
did not report for this examination.  An Internet map inquiry 
reveals that the VA Medical Center in Indianapolis, Indiana, 
is a 130-mile drive from the Veteran's home, and would take 
approximately two hours and twenty-five minutes. 

Critical correspondences were sent to the Veteran at her old 
address ten to fourteen months after she had informed VA of 
her new address.  As a result, the Board cannot be sure that 
the Veteran was ever informed that her release of medical 
information did not include her physician's address (although 
it is clear that VA had prior notice of her physician's 
address), or that she had any more than twelve days' notice 
(perhaps substantially less given the time needed for 
delivery just before Christmas) at the height of the holiday 
season to plan a 260-mile, nearly five-hour round trip for 
her VA skin examination.  In sum it does not appear that the 
Veteran has been provided a reasonable opportunity to 
participate in development and adjudication of her claim 
since the Board's July 2007 remand, or that the AOJ's 
accomplishment of Board requests has been in substantial 
compliance with the Board's remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) ("a remand by . . . the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.").   On 
remand, the RO should provide all required notifications at 
the Veteran's most recent address of record for the purpose 
of requesting from the Veteran a valid release of medical 
information from Dr. Tennison and scheduling her for an 
appropriate VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete another 
release authorizing VA to obtain the 
records from Gary Tennison, D.O., from 
April 2006 to January 2007.  Then, request 
these records.

The AOJ is advised that an Internet search 
indicates that Dr. Tennison's address is 
still that as provided by the Veteran in 
correspondence received in April 2006, and 
that Dr. Tennison's phone number is also 
readily obtained on the Internet.  

2.  The Veteran should be scheduled for a 
VA dermatological examination to determine 
the nature and etiology of all current skin 
disabilities.  

The examiner is specifically requested to 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any skin disorder 
manifested subsequent to the Veterans' 
discharge from service in March 2004 began 
during service or is etiologically related 
to any incident of service.  

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination and in order to provide the 
requested opinion.  The examiner should 
indicate that the claims file was reviewed, 
including service treatment records and 
pre- and post-service records of treatment 
for disorders of the skin.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue remaining on 
appeal, i.e., entitlement to service 
connection for a skin disorder other than a 
scar of the right deltoid, to include 
pityriasis rosea or residuals thereof.  If 
any benefit sought remains denied, the 
Veteran should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


